DETAILED ACTION
Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims Status
	Claims 1-1, 21-24, 28, and 31-33 were cancelled.  Claim 17 was amended.  Claims 17-20, 25-27, 29, 30, 34, and 35 are pending.

Response to Arguments
Applicant’s arguments, see pgs. 5-6, filed 5/5/2022, with respect to claims 17-20, 25-27, 30, 34, and 35 have been fully considered and are persuasive.  The 35 USC 112(a) rejections of these claims have been withdrawn. 
Applicant’s arguments, see pgs. 6-7, filed 5/5/2022, with respect to claims 17-20, 25-27, and 30 have been fully considered and are persuasive.  The 35 USC 101 rejections of these claims have been withdrawn. 

Allowable Subject Matter
Claims 17-20, 25-27, 30, 34, and 35 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art of record teaches or fairly suggests, in combination with all other limitations, systems or methods of estimating an insulin bolus amount for a user that are based on querying past user meal data and finding a comparable meal type or size to a current meal and then estimating the insulin bolus amount based on this past meal data, current user insulin data, and current glucose concentration data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 17-20, 25-27, 30, 34, and 35 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/               Examiner, Art Unit 3791                        

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791